COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 MIGUEL ALVARENGA,                                §
                                                                   No. 08-08-00183-CR
                     Appellant,                   §
                                                                      Appeal from the
 v.                                               §
                                                               120th Judicial District Court
                                                  §
 THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                  §
                     Appellee.                                     (TC# 20080D00891)
                                                  §


                                  MEMORANDUM OPINION

       Miguel Alvarenga attempts to appeal his conviction for terroristic threat, a lesser included

offense. Finding that Appellant has no right to appeal, we dismiss the appeal.

       Rule 25.2(a)(2) governs the defendant’s right to appeal in a criminal case:

       A defendant in a criminal case has the right of appeal under Code of Criminal
       Procedure article 44.02 and these rules. The trial court shall enter a certification
       of the defendant’s right of appeal each time it enters a judgment of guilt or other
       appealable order. In a plea bargain case--that is, a case in which the defendant’s
       plea was guilty or nolo contendere and the punishment did not exceed the
       punishment recommended by the prosecutor and agreed to by the defendant--a
       defendant may appeal only:

               (A)      those mattes that were raised by written motion and filed and ruled
                        on before trial, or

               (B)      after getting the trial court’s permission to appeal.

TEX .R.APP .P. 25.2(a)(2).

       Appellant filed a timely notice of appeal, but did not include the trial court’s certification

of his right to appeal as required by Rules 25.2(a)(2) and 25.2(d). The clerk’s record was filed in
this Court on June 16, 2008. The record contains a certification, signed by the trial court,

indicating that Appellant has no right to appeal. By letter dated June 17, 2008, the clerk of this

Court notified Appellant that the certification indicated that he had no right of appeal in this case

and requested a response. Appellant’s attorney has responded to the Court’s notice, and has

agreed that Appellant voluntarily waived his right to appeal when he entered the plea bargain.

Accordingly, we dismiss the appeal.



September 18, 2008
                                               DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)




                                                 -2-